United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS            November 24, 2003
                           FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20332
                         Summary Calendar



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
                              versus

                     ALEJANDRO MORALES-VEGA,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-02-CR-641-1)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

     Alejandro Morales-Vega (“Morales”) appeals his guilty-plea

conviction for illegal re-entry following deportation.         Morales

contends 8 U.S.C. § 1326(b) is unconstitutional in the light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), claiming a majority of

the Supreme Court feels Almendarez-Torres v. United States, 523
U.S. 224 (1998), was incorrectly decided.      Morales acknowledges

that this contention is foreclosed by circuit precedent, but raises

it to preserve it for possible review by the Supreme Court.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Apprendi did not overrule Almendarez-Torres.             See Apprendi, 530
U.S. at 489-90; see also United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).

     Morales seeks remand pursuant to FED. R. CRIM. P. 36 for

correction of a clerical error in the judgment.             The Government

concedes that remand is appropriate because the written judgment

does not reflect that, at sentencing, the district court orally

granted   its   motion   to   remit       the   $100   special   assessment.

Accordingly, this action is REMANDED for the sole purpose of

allowing the district court to correct the judgment to reflect that

the $100 special assessment is abated.

 AFFIRMED, REMANDED FOR CORRECTION OF CLERICAL ERROR IN JUDGMENT




                                      2